In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
STEPHEN B. HALES,                     *    No. 14-552V
                                      *    Special Master Christian J. Moran
                  Petitioner,         *
                                      *
v.                                    *
                                      *    Filed: October 28, 2016
SECRETARY OF HEALTH                   *
AND HUMAN SERVICES,                   *    Stipulation; influenza (“flu”) vaccine;
                                      *    Polymyalgia Rheumatica
                  Respondent.         *
*********************
Douglas L. Burdette, Burkett & Burdette, Seattle, WA, for Petitioner;
Alexis B. Babcock, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On October 27, 2016, the parties filed a joint stipulation concerning the
petition for compensation filed by Stephen B. Hales on June 27, 2014. In his
petition, petitioner alleged that the influenza vaccine, which is contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which he received on
November 6, 2010, caused him to suffer polymyalgia rheumatic. Petitioner further
alleges that he suffered the residual effects of this injury for more than six months.
Petitioner represents that there has been no prior award or settlement of a civil
action for damages on his behalf as a result of his condition.

     Respondent denies that the influenza vaccine caused petitioner to suffer
polymyalgia rheumatic or any other injury.



       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum payment of $20,000.00 in the form of a check payable to
        petitioner, Stephen B. Hales. This amount represents compensation for
        all damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 14-552V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2